ALLOWANCE

Allowable Subject Matter
Claims 1-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “a stiffener bracket configured to couple to the flange within the perimeter of the sheet; a liner panel configured to couple to the flange within the perimeter of the sheet; wherein the plurality of openings is configured to interchangeably couple to the stiffener bracket and the liner panel” as required in claim 1. The prior art also does not show “wherein the flange is configured to alternatively couple to a stiffener bracket via a first plurality of fasteners engaging the first plurality of openings or to a liner panel via a second plurality of openings formed in the liner panel and a second plurality of fasteners engaging the first and second pluralities of openings” as required in claim 16. Finally, the prior art also does not show “wherein the selected support structure is configured to couple to the base panel within the perimeter of the sheet of the base panel” as required in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763